Gray, C. J.
An auditor’s report, not agreed on as a statement of facts, is no part of the record, but is only primd facie evidence for the consideration of the court or jury, and a judgment of the Superior Court thereon is not a subject of appeal to this court. Gen. Sts. c. 114, § 10; c. ■ 121, § 46. Chapman v. Briggs Iron Co. 6 Gray, 330. If the case had been submitted upon an agreed statement of facts, all questions of pleading would have been waived. Kimball v. Preston, 2 Gray, 567.
App. \ #-'smissed.